DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities:  
Claim 1 recites “wherein the reactor comprises an FCC reactor, and wherein the vapor stream comprises a steam stream” twice, the repeat recitation should be deleted;
Claim 2 should read “providing [[a]] the vapor stream, wherein the vapor stream comprisesto provide a reduced pressure vapor stream, the turbine comprising a turbine wheel within the turbine; and, reducing [[a]] the partial pressure of [[a]] the hydrocarbon vapor by mixing the reduced pressure vapor stream with the hydrocarbon vapor”;
Claim 3 should read “wherein the lower pressure vapor stream is injected into [[an]] the FCC reactor to reduce [[the]] a partial pressure of [[the]] a hydrocarbon vapor in the FCC reactor” for consistency with the language used in claim 1;
Claim 6 should read “the lower pressure vapor stream” for consistency with the language used in claim 1;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “reducing an amount of a vapor stream used for reducing a temperature, or heat load, in a reactor relative to a control valve… wherein the vapor stream comprises hydrogen” in combination with “wherein the reactor comprises an FCC reactor, and wherein the vapor stream comprises a steam stream.” There is no support in the original disclosure for the combination of these features in a single embodiment, as the original disclosure describes reducing an amount of a vapor stream used, and the vapor stream being hydrogen, only in the context of a hydroprocessing reactor, see spec paras. [00010] and [00055].  The hydroprocessing species with hydrogen as the vapor stream was elected for examination in 
Claims 3-6 are also rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the outlet temperature is within 15 ºC of the dew point of the reduced pressure vapor stream.” There is insufficient antecedent basis for “the outlet temperature”, rendering the claim indefinite as to what is being referred to, i.e. outlet temperature of what? In light of para. [00038] of the specification, Examiner suggests revising to “wherein a temperature of the lower pressure vapor stream at an outlet of the turbine is within 15 ºC of the dew point of the lower pressure vapor stream.”
Claims 7 and 8 recite “wherein a response time of at least one steady state process condition to a new steady state process condition of at least 10% difference is at least one second/ten seconds to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine.” These limitations are indefinite because they merely state a function (a response time of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. US 7,757,493.
Regarding claim 2, Bell discloses:
A process comprising: 
reducing pressure of a vapor stream 79 used for adjusting a partial pressure of a hydrocarbon vapor 2 by: 

passing the vapor stream 79 through a turbine 80, the turbine comprising a turbine wheel within the turbine (col. 5, l. 40-43); and, 
reducing a partial pressure of a hydrocarbon vapor 2 by mixing the reduced pressure vapor stream 54, 56 with the hydrocarbon vapor 2 (col. 3, l. 9-15).

Regarding claims 7 and 8:
(claim 7) wherein a response time of at least one steady state process condition to a new steady state process condition of at least 10% difference is at least one second to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine. 
(claim 8) wherein a response time of at least one steady state process condition to a new steady state process condition of at least 10% difference is at least ten seconds to reach 50% of the difference between the at least one steady state process condition and the new steady state process condition after modulating the resistance of the turbine.
It has been held that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP 2111.04 II.  The steps recited in claims 7 and 8 are not required to be performed under a broadest reasonable interpretation of the claims (e.g. instances in which the steady state process condition varies by less than 10% such that the condition precedent is not met).
Examiner suggests revising to positively recite the condition as well as a step of modulating the resistance of the turbine for reasons as discussed above and in the 112b, for further comprising modulating a resistance of the turbine in order to adjust , wherein a response time is at least one second” and similar for claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vince et al. US 2012/0326443 para. [0053] teaches modifying the turbine speed which in turn changes the resistance of the turbine and thus its flow rate in order to control process conditions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        10/25/2021